 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of December 17, 2013, by and between Measurement Specialties, Inc., a New
Jersey corporation with corporate offices located in Hampton, Virginia (the
“Employer”), and Mitch Thompson (the “Executive”). The Employer and the
Executive are sometimes individually referred to herein as a “Party” or
collectively referred to herein as the “Parties.”

 

WHEREAS, the Executive is and has been an at-will employee of the Employer
serving in such capacity without a written employment agreement in effect;

 

WHEREAS, Employer desires to continue to employ Executive and Executive desires
to continue such employment, pursuant to the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the sufficiency and adequacy of which are hereby acknowledged,
and intending to be legally bound hereby, the Employer and the Executive hereby
agree as follows:



 



1. Effective Date and Employment Term.

 

(a)           Effective Date. Subject to the provisions of Section 3(a) hereof,
this Agreement shall be effective as of December 17, 2013 (the “Effective
Date”).

 

(b)           Employment At Will. This Agreement shall be effective and the
Executive’s employment under this Agreement shall commence on the Effective
Date. The Executive is an at-will employee of the Employer and, subject to the
requirements of Section 4, either Party may terminate the Executive’s employment
at any time. Termination of the Executive’s employment shall not terminate the
obligations of either Party and, in particular, the Executive’s obligations
under Sections 5 and 6 of this Agreement shall survive termination of
Executive’s employment by either Party. This Agreement shall continue in effect
until and unless amended or terminated pursuant to Section 4 (the period
commencing on the Effective Date and ending on the effective date of termination
of employment, hereinafter, the “Employment Term”).

 



(c)           Prior Agreements. This Agreement shall supersede and replace any
prior agreement relating to Executive’s employment by the Employer except to the
extent specifically provided herein.

 

(d)           Representations and Warranties. The Executive hereby represents
and warrants to Employer that he is not a party to, or obligated by, any
restrictive covenant or any other obligation or agreement that would in any way
prevent, restrict, hinder, or interfere with Executive’s acceptance of
employment under the terms and conditions set forth herein, the performance of
his obligations under this Agreement, or his ability to render services to
Employer or its affiliates. The Executive understands and acknowledges that he
is not expected or permitted to use or disclose confidential information
belonging to any prior employer in the course of performing his duties for the
Employer.

 

 

 

 

2. Position, Duties, Reporting, Operations and Other Activities.

 

(a)           Position and Duties. The Employer hereby continues to employ the
Executive and the Executive hereby accepts continued employment with the
Employer to serve as Chief Technology Officer. Executive shall perform the
services and duties attendant to such office, including such services and duties
as set forth herein or in the Bylaws of the Employer, subject in all respects to
the direction and supervision of the Employer’s Chief Executive Officer (the
“CEO”) and the Board of Directors of the Employer (the “Board”), provided that
such services and duties are consistent with the normal and customary
responsibilities of an officer of the Employer and that Executive retains the
title of Chief Technology Officer. As Chief Technology Officer, the Executive
shall report directly to the CEO. The Executive shall serve the Employer
faithfully and diligently and shall devote his full professional time and
attention (except for paid time off, sick leave, and other excused leaves of
absence) to the performance of his services under this Agreement. The Executive
shall at all times act in good faith and in the interests of the Employer and
its affiliates.

 

(b)          Other Activities. Except upon the prior approval of the Employer,
during Executive’s employment under this Agreement, the Executive will not: (i)
accept any other employment; (ii) accept any position as a director or officer
of any business or organization other than the Employer and its affiliates
(other than positions with a reasonable number of charitable organizations) or
(iii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that is competitive with, or that places
him or any other business or company in a competing position to, the Employer
and its affiliates.

 

(c)          Place of Employment. The principal place of the Executive's
employment shall be the Employer’s office currently located in Wayne,
Pennsylvania; provided that, the Executive may be required to travel on Employer
business during the Employment Term.

 

(d)          Employer Policies. Executive shall be subject to and shall comply
with all codes of conduct, personnel policies and procedures applicable to
employees and/or senior executives of the Employer, including, without
limitation, policies regarding sexual harassment, conflicts of interest and
insider trading.

 



3. Compensation and Other Benefits.

 

(a)           Compensation. In consideration of the services to be rendered by
the Executive during the Employment Term, the Employer shall pay to the
Executive, and the Executive agrees to accept from the Employer, a salary at a
rate of $220,000 per year (the “Salary”), payable in accordance with the
Employer’s payroll practices in effect during the Employee’s employment. The
Board or Compensation Committee of the Board (the “Compensation Committee”)
shall review the Salary on an annual basis and consider, at its discretion, any
increases therein.

 

-2-

 

 

(b)           Incentive Compensation. For each fiscal year during the Employment
Term, the Executive shall be eligible to earn an annual target cash incentive
award under the Employer’s performance incentive plan of 50% of his Salary based
upon annual performance criteria and goals established by the Compensation
Committee (the “Annual Bonus”). The extent to which a cash incentive award is
earned by the Executive for a fiscal year shall be determined in the sole
discretion of the Compensation Committee consistent with the terms and
procedures set forth in the Employer’s performance incentive plan. Payments, if
any, with respect to a cash incentive award shall generally be made to the
Executive in cash as soon as administratively practicable following the date of
the final certification or determination by the Compensation Committee or, if
applicable, following satisfaction of the relevant vesting condition, but, in
any event, no later than the date that is two and one-half months after the
later of (i) the close of the Employer’s fiscal year in which the performance
period ended or (ii) the close of the Employer’s fiscal year in which the
relevant vesting condition, if any, has been satisfied.

 

(c)           Expenses. The Employer shall reimburse the Executive for
reasonable travel and other business expenses (“Business Expenses”), which are
properly documented and consistent with the Employer’s expense policies (to
include business class airfare for international travel as appropriate),
incurred by the Executive in the performance of his duties hereunder in
accordance with the Employer’s general policies, as they may be amended from
time to time during the course of this Agreement.

 

(d)           Other Benefits.  During the Employment Term, the Executive shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Employer or any affiliated entity in which employees of the
Employer at the Executive Officer level are entitled to participate, as in
effect from time to time (collectively, “Employee Benefit Plans”), on a basis
which is no less favorable than is provided to other similarly situated
executives of the Employer, to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans, except as otherwise provided
herein. For purposes of this Agreement, the term “Executive Officer” shall mean
the Employer’s Chief Executive Officer and those officers holding positions that
report directly to the Employer’s Chief Executive Officer. The Employer or, as
applicable, the affiliated entity that sponsors or maintains an Employee Benefit
Plan reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law. During his employment, the Executive shall be entitled to
fringe benefits and perquisites consistent with the practices of the Employer
for similarly situated executives of the Employer, except as otherwise provided
herein. During each calendar year of employment, the Executive may take up to
six (6) weeks of paid time off (“PTO”) per calendar year (prorated for partial
years), at such times as are determined to be mutually convenient to the
Employer and the Executive; provided, however, that Executive understands and
agrees that PTO will not accrue over the course of the year, there will be no
PTO to carry over from year-to-year, and there will be no accrued but unused PTO
to be paid out at termination.

 

-3-

 

 

(e)          Recoupment. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback or recoupment as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement) and the Executive
agrees to cooperate and take all steps reasonably necessary to effectuate such
deduction, clawback or recoupment.

 

4. Termination of Employment.

 

(a)           By Death.

 

(1)        If the Executive dies prior to the termination of his employment, the
Employer will pay to his estate in a lump sum, within thirty (30) days of his
death: (i) the sum of (A) the amount of Executive’s Salary accrued through the
date of termination, (B) any outstanding business expenses that were incurred by
Executive prior to the date of termination but not reimbursed as of such date,
and (C) any Annual Bonus earned in the prior completed fiscal year that has been
accrued but not yet paid as of the date of termination of employment (together,
the “Accrued Rights”); and (ii) a pro-rata portion of the target Annual Bonus
for the fiscal year of termination, the amount of which will be determined by
multiplying such target Annual Bonus by a fraction, the numerator of which is
the number of days during the fiscal year of Executive’s termination before the
date of termination, and the denominator of which is three hundred sixty-five
(365). In addition, for twelve (12) months following the Executive’s death, the
Employer shall pay to the Executive’s eligible dependents a monthly amount
before the end each calendar month equal to the difference between the monthly
cost of health and dental benefits continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), for the
Executive’s eligible dependents (assuming that the Executive’s eligible
dependents elect to continue and are eligible for such coverage), less the
monthly amount that the Executive would have been required to contribute for
health and dental coverage for the Executive’s eligible dependents if the
Executive were still an active employee and Executive Officer of the Employer.
Thereafter, the Employer’s obligations hereunder shall terminate.

 

(2) Upon the Executive’s death, all outstanding unvested time-based and/or
performance-based equity awards held by the Executive shall become fully vested
as of the date of death.

 

-4-

 

 

(b)           By Disability.

 

(1)       To the extent permissible under applicable law, in the event the
Executive becomes Permanently Disabled during employment with the Employer, the
Employer may terminate this Agreement by giving thirty (30) days’ notice to the
Executive of its intent to terminate, and unless the Executive resumes
performance of his duties within five (5) days of the date of the notice and
continues performance for the remainder of the notice period, this Agreement
shall terminate at the end of the thirty (30) day notice period. For the
purposes of this Agreement, the Executive shall be deemed “Permanently Disabled”
when the CEO or the Board determines, in good faith, that the Executive has
suffered a physical or mental disability that prevents the Executive from
performing the essential duties of his position with reasonable accommodations
as may be required by law: (i) for a period of ninety (90) consecutive calendar
days; or (ii) for an aggregate of one hundred twenty (120) business days in any
twelve (12) month period. In the event of any dispute under this Section, the
Executive shall submit to a physical examination by a licensed physician
mutually satisfactory to the Employer and the Executive, the cost of such
examination to be paid by the Employer, and the determination of such physician
shall be determinative.

 

(2)       In the event of such termination for Permanent Disability, the
Employer shall pay to the Executive in a lump sum, within ten (10) business days
of his termination: (i) the Accrued Rights; and (ii) a pro-rata portion of the
target Annual Bonus for the fiscal year of termination, the amount of which will
be determined by multiplying such target Annual Bonus by a fraction, the
numerator of which is the number of days during the fiscal year of Executive’s
termination before the date of termination, and the denominator of which is
three hundred sixty-five (365). In addition, for twelve (12) months following
the termination of the Executive’s employment for Permanent Disability, the
Employer shall pay to the Executive a monthly amount before the end each
calendar month equal to the difference between the monthly cost of health and
dental benefits continuation coverage under COBRA for the Executive and his
eligible dependents (assuming coverage eligibility and timely election to
continue coverage), less the monthly amount that the Executive would be required
to contribute for health and dental coverage for the Executive and his eligible
dependents if the Executive were still an active employee and Executive Officer
of the Employer. Thereafter the Employer’s obligations hereunder shall
terminate.

 

(3)       Upon the termination of the Executive’s employment for Permanent
Disability, all outstanding unvested time-based and/or performance-based equity
awards held by the Executive shall become fully vested as of the date of
termination of employment.

 

(4)       Following the termination of the Executive’s employment for Permanent
Disability, Executive shall be entitled to receive any benefits for which he
then qualifies under the Employer’s disability insurance program in which he
participates.

 

-5-

 

 

(c)           By the Executive for Good Reason; by the Employer Other Than For
Cause.

 

(1)       The Executive may terminate, without liability, his employment for
Good Reason (as defined below) upon advance written notice of thirty (30)
calendar days to the Employer; and the Employer may terminate the Executive’s
employment Other Than For Cause (as defined below) upon advance written notice
of thirty (30) days to the Executive. Upon a termination of Executive’s
employment Other Than For Cause or for Good Reason, subject to satisfaction of
the conditions set forth in Section 4(c)(2), Executive shall be entitled to
receive from the Employer the following sums, each payable within the time frame
set forth herein: (i) the Accrued Rights payable in a lump sum within twenty
(20) business days after the date of termination; (ii) an amount equal to 100%
of Executive’s Annual Salary as in effect at the date of termination, to be paid
in equal installments in accordance with the Employer’s payroll practices then
in effect over the course of twelve (12) months following the effective time of
the Release required by Section 4(c)(2) (the “Severance Payment”); (iii) a
pro-rata portion of the Annual Bonus earned for the fiscal year of termination,
the amount of which will be the amount determined by the Compensation Committee
based on actual performance of the Employer and the Executive for the fiscal
year, multiplied by a fraction, the numerator of which is the number of days
during the fiscal year of Executive’s termination before the date of
termination, and the denominator of which is three hundred sixty-five (365), to
be paid in a lump sum as soon as practicable after determination of the Annual
Bonus consistent with the Employer’s normal bonus determination practices but
not later than the 15th day of the third month following the end of the
Employer’s fiscal year to which the bonus relates (the “Termination Year
Bonus”); (iv) full vesting of all outstanding unvested equity awards held by the
Executive as of his date of termination with respect to which the vesting is
conditioned solely upon continued service for a specified period (including,
without limitation, any outstanding performance-based equity awards with respect
to which all performance conditions have been satisfied in full as of the
employment termination date but vesting therein remains conditioned thereafter
upon continued service for a specified period) (the “Equity Acceleration”); and
(v) for twelve (12) months following the effective date of the Release, the
Employer shall pay to the Executive a monthly amount before the end each
calendar month equal to the difference between the monthly cost of health and
dental benefits continuation coverage under COBRA for the Executive and his
eligible dependents (assuming coverage eligibility and timely election of COBRA
coverage), less the monthly amount that the Executive would be required to
contribute for health and dental coverage for the Executive and his eligible
dependents if the Executive were still an active employee and Executive Officer
of the Employer (the “COBRA Continuation Payments”). Thereafter, except as
specifically excluded from the Release (as hereinafter defined), the Employer’s
obligations hereunder shall terminate.

 

(2)       The Severance Payment, the Termination Year Bonus, the Equity
Acceleration, and the COBRA Continuation Payments provided for in Section
4(c)(1) and 4(c)(3) are each contingent on (i) the receipt by the Employer of a
general release of claims executed by the Executive in substantially the form
attached as Exhibit A subject to such revisions as the Employer in its
discretion may consider appropriate to protect its interests under then-current
law (the “Release”)(which Release is to be executed and delivered by the
Executive following Executive’s termination), and (ii) the lapse of the seven
day revocation period set forth in the Release without receipt by the Employer
of a notice of revocation. The Executive acknowledges that to the extent the
Employer does not receive the Release executed by Executive on or within the
time specified in the Release or if the Release is revoked by the Executive, the
Executive shall not be entitled to the Severance Payment, the Termination Year
Bonus, the Equity Acceleration, or the COBRA Continuation Payments. The
Executive acknowledges and agrees that, to the extent he delivers the Release
and accepts the payments and benefits provided for in Section 4(c)(1) or
4(c)(3), the payments and benefits provided for in Section 4(c)(1) or 4(c)(3),
as applicable, are the sole and exclusive remedies of the Executive against the
Employer and its affiliates if the employment of the Executive is terminated
pursuant to this Section 4(c); provided, however, that the Executive shall
retain all of the claims excluded in the Release. To the extent necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), if the period during which the Executive has discretion to execute or
revoke the Release straddles two taxable years of the Executive, then the
Employer shall make the payments and benefits specified in Section 4(c)(1) or
4(c)(3), as applicable, other than the payment of the Accrued Rights, starting
in the second of such taxable years, regardless of in which taxable year the
Executive actually delivers the executed Release to the Employer.

 

-6-

 

 

(3)           In the event that the Executive’s employment is terminated by the
Employer Other Than For Cause or by the Executive for Good Reason, in either
case coincidental with or within twenty-four (24) months after a Change in
Control (as defined below), then subject to satisfaction of the conditions set
forth in Section 4(c)(2) and in lieu of the payments and benefits set forth in
Section 4(c)(1), the Executive shall be entitled to receive from the Employer
the following sums, each payable within the time frame set forth herein: (i) the
Accrued Rights payable in a lump sum within twenty (20) business days after the
date of termination; (ii) a Severance Payment in an amount equal to 150% of the
sum of (A) the Executive’s Annual Salary as in effect at the date of termination
plus (B) the target Annual Bonus for the fiscal year in which the employment
termination occurs, to be paid in equal installments in accordance with the
Employer’s payroll practices then in effect over the course of eighteen (18)
months following the effective time of the Release required by Section 4(c)(2);
(iii) a Termination Year Bonus the amount of which shall be a pro-rata portion
of the target Annual Bonus for the fiscal year of termination, determined by
multiplying the Executive’s target Annual Bonus for such fiscal year by a
fraction, the numerator of which is the number of days during the fiscal year of
Executive’s termination before the date of termination, and the denominator of
which is three hundred sixty-five (365), to be paid in a lump sum within twenty
(20) business days following the effective time of the Release; (iv) Equity
Acceleration that results in full vesting of all outstanding unvested equity
awards held by the Executive as of his date of termination (including, without
limitation, any outstanding performance-based equity awards with respect to
which the relevant performance period has not concluded prior to the date of
termination of employment); and (v) COBRA Continuation Payments for eighteen
(18) months following the effective date of the Release (assuming coverage
eligibility and timely election of COBRA coverage). Thereafter, except as
specifically excluded from the Release (as hereinafter defined), the Employer’s
obligations hereunder shall terminate.

 



(4)           For purposes of this Agreement, “Change in Control” means (i) any
liquidation, dissolution or winding-up of the Employer, whether voluntary or
involuntary; (ii) any merger, consolidation, conversion transaction or
reorganization of the Employer with or into any other entity or entities that
results in the conversion or exchange of outstanding Common Stock (or any
securities into which such Common Stock may be converted or exchanged) of the
Employer for securities issued or other consideration paid or caused to be
issued or paid by any such entity or affiliate thereof (other than a merger of
the Employer with or into another entity that does not result in the holders of
Common Stock immediately prior to the consummation of such transaction ceasing
to own a majority of the voting securities of the entity surviving or resulting
from the merger); or (iii) any sale, transfer or disposition of all or
substantially all of the property or assets of the Employer. For purposes of the
immediately preceding sentence, sale, transfer or disposition of substantially
all of the property or assets of the Employer shall mean the sale of property or
assets, in a single transaction or a series of related transactions, having a
value in excess of 50% of the value of assets reflected on the balance sheet of
the Employer immediately prior to the first such sale.

 

-7-

 

 

(5)           For the purposes of this Agreement, “Good Reason” shall exist for
a period of thirty (30) calendar days after the Executive has given the Employer
notice of the occurrence of any of the following events and an opportunity to
cure such default within ten (10) calendar days of receipt of such notice: (i)
the Employer is in default of any material obligations under this Agreement;
(ii) there is any material diminution in the title, job responsibilities,
authority, powers or duties of the Executive, provided, however, that a change
in the Executive’s reporting structure shall not constitute a diminution of the
Executive’s title, job responsibilities, authority, powers or duties; (iii)
without the Executive’s consent, the Executive’s principal place of employment
is relocated beyond forty (40) miles from Wayne, Pennsylvania; or (iv) there is
any reduction of Executive’s target Annual Bonus percentage. If the Executive
elects not to terminate his employment within thirty (30) calendar days after
the occurrence of any event specified above, the Executive shall be deemed to
have consented to the occurrence of such event and any subsequent termination by
the Executive of his employment which he claims to be the result thereof shall
nonetheless be deemed a termination by the Executive other than for Good Reason.

 

(6)           For purposes of this Agreement, “Other Than For Cause” shall mean
any termination by the Employer of the Executive’s employment other than
pursuant to Section 4(a), 4(b), or 4(e).

 

(d)               By the Executive other than for Good Reason. If the Executive
terminates his employment for any reason other than for Good Reason then all the
Employer’s obligations hereunder shall immediately terminate, except that the
Employer shall pay to the Executive in a lump sum, within ten (10) business days
after the date of termination, the Accrued Rights.

 

(e)               By the Employer for Cause.

 

(1)           If the Employer terminates the Executive’s employment for Cause,
then all of the Employer’s obligations hereunder shall immediately terminate,
except that the Employer shall pay to the Executive, within ten (10) business
days after the date of termination, the Accrued Rights.

 



(2)          For purposes of this Agreement, “Cause ” shall mean: (i) any act or
omission that constitutes a material breach by the Executive of any of his
obligations under this Agreement or any material written policy of the Employer
or any of its affiliates, assuming such obligations are lawful, which is not
remedied within thirty (30) calendar days following written notice to the
Executive from the CEO or the Board of the event and action required to remedy
the same; (ii) the failure or refusal by the Executive to follow any lawful
reasonable direction of the CEO or the Board that is material and is consistent
with the Executive’s obligations under this Agreement which is not remedied
within thirty (30) calendar days following written notice to the Executive from
the CEO or the Board of the event and action required to remedy the same; (iii)
the Executive’s willful neglect or refusal to discharge his duties pursuant to
this Agreement, assuming such duties are lawful, which continues for a period of
thirty (30) days following written notice thereof to the Executive from the CEO
or the Board; or (iv) the conviction of the Executive (including a nolo
contendere or guilty plea) of a felony or a crime involving fraud, moral
turpitude, misappropriation, or dishonesty. No act or failure on Executive’s
part shall be considered “willful” unless it is done, or omitted to be done by
Executive, in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of the Employer. Any act, or failure to act,
based upon authority given pursuant to a specific resolution duly adopted by the
Board or based upon the advice of counsel for the Employer shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Employer.

 

-8-

 

 

(3)          Notwithstanding the foregoing, the Employer may not terminate
Executive’s employment for Cause until: (A) Executive has been afforded the
opportunity to appear before the CEO, with or without legal representation, to
address the CEO-stated reason for termination, and (B) the CEO provides
Executive with a written determination setting forth the specific details that
form the basis of such termination.

 

(f)          Resignation Of All Other Positions. Upon termination of the
Executive's employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer of
the Employer or any of its affiliates.

 

(g)          Cooperation In Future Matters. The Employer and Executive agree
that certain matters in which the Executive will be involved during the
Employment Term may necessitate the Executive's cooperation in the future.
Accordingly, following the termination of the Executive's employment for any
reason, to the extent reasonably requested by the Employer, the Executive shall
cooperate with the Employer in connection with matters arising out of the
Executive's service to the Employer, including, without limitation, providing
information of limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Employer, or otherwise
making himself reasonably available to the Employer for other related purposes;
provided that the Employer shall make reasonable efforts to minimize disruption
of the Executive's other activities. The Employer shall reimburse the Executive
for reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Employer shall compensate the Executive at an hourly rate based on the
Executive's Base Salary as in effect as of his termination date.

 

-9-

 

 

5. Proprietary Information.

 

(a)           Defined. For purposes of this Agreement, “Proprietary Information”
shall mean all proprietary, secret or confidential information pertaining to the
business and affairs of the Employer and its respective affiliates (whether or
not such information is in written form). Without limiting the generality of the
foregoing, Proprietary Information shall include: (i) client lists, lists of
potential clients and details of agreements with clients; (ii) acquisition,
expansion, marketing, financial and other business information, projections and
plans; (iii) research and development; (iv) computer programs and computer
software; (v) sources of supplies and supplier lists; (vi) identity of
specialized consultants and contractors and Proprietary Information that is
developed or learned by the Executive in the course of his relations with the
Employer and its affiliates; (vii) purchasing, operating and other cost data;
(viii) special client needs, cost and pricing data; (ix) employee information;
(x) all Proprietary Rights; and (xi) all data, concepts, ideas, findings,
discoveries, developments, programs, designs, inventions, improvements, methods,
practices and techniques, whether or not patentable, relating to present and
planned future activities and the products and services of the Employer and
their respective affiliates. For purposes of this Agreement, “Proprietary
Rights” shall mean the following: (A) any and all patents and patent
applications (including all provisional, divisions, continuations, continuations
in part, and reissues), patentable inventions, and business methods; (B) all
registered and unregistered fictional business names, trade names, trademarks,
service marks, and registered domain names and all applications with respect to
any of the foregoing; (C) registered and unregistered copyrights in both
published works and unpublished works and copyrightable subject matter,
including software; and (D) all know-how, trade secrets, customer lists,
confidential information, technical information, data, process technology,
plans, drawings, and blueprints. Proprietary Information also includes
information recorded in manuals, memoranda, projections, minutes, plans,
drawings, designs, formula books, specifications, computer programs and records,
whether or not legended or otherwise identified as Proprietary Information, as
well as information that is the subject of meetings and discussions and not so
recorded. Proprietary Information shall not, however, include any information
(X) that is or becomes generally available to the public other than as a result
of disclosure by the Executive, (Y) that was or becomes available to the
Executive on a non-confidential basis from a third party, which source is not
bound by a confidentiality agreement or other duty of confidentiality with
respect to such Proprietary Information, or (Z) where the disclosure was
specifically authorized in writing by the Employer. In the event that the
Executive becomes legally compelled (by oral questions, interrogatories,
requests for information or documents, subpoena, criminal or civil investigative
demand or other legal process or requirement) to disclose any Proprietary
Information, the Executive shall be entitled to disclose any Proprietary
Information he is legally compelled to disclose and will provide the Employer
with prompt written notice of such request or requirement so that the Employer,
at the Employer’s expense, may seek a protective order or other appropriate
remedy or relief and/or waive compliance with the provisions of this Agreement
prior to such disclosure and consult with the Executive to a reasonable extent
on the advisability of taking steps to resist or narrow the scope of such
request or requirement.

 



(b)           General Restrictions on Use. The Executive agrees to hold all
Proprietary Information in strict confidence and trust for the sole benefit of
the Employer and its affiliates, as the case may be, or, with regard to
Proprietary Information that is the property of a customer or client of the
Employer, for the sole benefit of such entity, and to not, directly or
indirectly, disclose, use, copy, publish, summarize, or remove from the premises
of the Employer or its affiliates, without the prior written consent of the
Employer, any Proprietary Information except during employment to the extent
necessary to carry out the Executive’s responsibilities under this Agreement.

 

6. Intellectual Property.

 

(a)           Disclosure of Inventions. Executive will promptly disclose in
confidence to the Employer all inventions, improvements, processes, products,
designs, original works of authorship, formulas, processes, compositions of
matter, computer software programs, Internet products and services, e-commerce
products and services, e-entertainment products and services, databases, mask
works, trade secrets, product improvements, product ideas, new products,
discoveries, methods, software, uniform resource locators or proposed uniform
resource locators (“URLs”), domain names or proposed domain names, any trade
names, trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that Executive makes, conceives or first reduces to practice or
create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.

 

-10-

 

 

(b)           Work for Hire; Assignment of Inventions. Executive acknowledges
and agrees that any copyrightable works prepared by him within the scope of his
employment are “works for hire” under the Copyright Act and that the Employer
will be considered the author and owner of such copyrightable works. Executive
agrees that all Inventions that (i) are developed using equipment, supplies,
facilities or trade secrets of the Employer, (ii) result from work performed by
him for the Employer, or (iii) relate to the Employer’s business or current or
anticipated research and development, will be the sole and exclusive property of
the Employer and are hereby irrevocably assigned by Executive to the Employer
from the moment of their creation and fixation in tangible media.

 

(c)           Assignment of Other Rights. In addition to the foregoing
assignment of Inventions to the Employer, Executive hereby irrevocably transfers
and assigns to the Employer: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention; and (ii) any and all “Moral Rights” (as defined below) that
Executive may have in or with respect to any Invention. Executive also hereby
forever waives and agrees never to assert any and all Moral Rights Executive may
have in or with respect to any Invention, even after termination of his work on
behalf of the Employer. “Moral Rights” means any rights to claim authorship of
an Invention, to object to or prevent the modification of any Invention, or to
withdraw from circulation or control the publication or distribution of any
Invention, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right.”

 

 

(d)           Assistance. Executive agrees to assist the Employer in every
proper way to obtain for the Employer and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Employer’s
Inventions in any and all countries. Executive will execute any documents that
the Employer may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. His obligations under this section will continue beyond the
termination of his employment with the Employer, provided that the Employer will
compensate him at a reasonable rate after such termination for time or expenses
actually spent by him at the Employer’s request on such assistance. Executive
appoints the Secretary of the Employer as his attorney-in-fact to execute
documents on his behalf for this purpose.

 



-11-

 

 

7. Restrictive Covenants.

 

(a)           Non-Competition. During Executive’s employment with Employer and
for a period of (2) years following the termination thereof for any reason (the
“Restricted Period”), the Executive will not either on his own behalf or on
behalf of any third party, except on behalf of the Employer or with the
Employer’s written consent, directly or indirectly, enter into or engage in the
ownership, management, operation, or control of, or act as a consultant,
advisor, employee, consultant, contractor, or agent for any person, business, or
enterprise engaged directly or indirectly in the business of designing and
manufacturing sensors and sensor-based products competitive with the Employer at
the time of Executive’s termination (the “Restricted Business”). The Executive
is only restricted from working for a person, company, or entity engaged in the
Restricted Business where the Executive has or will perform the same or similar
type of work or service or offer the same or similar products or services that
the Executive performed or offered for the Employer during the last year of
Employee’s employment with the Employer. This non-competition restriction shall
not apply to Executive’s ownership of less than five percent (5%) of the issued
and outstanding capital of stock of any corporation that is publicly traded and
for which capital stock selling and asking prices are published from time to
time in The Wall Street Journal.

 

(b)           Non-Solicitation of Customers. During the Restricted Period, the
Executive will not on his own behalf or on behalf of any third party, except on
behalf of the Employer or with the Employer’s written consent, directly or
indirectly, attempt in any manner to: (A) contact, call on, solicit business
from, or provide services to any Customer where those services compete with the
services provided or offered by the Employer; or (B) persuade any Customer to
cease to do business, or to reduce the amount of business which any such
Customer has customarily done or actively contemplates doing, with the Employer
or any of its subsidiaries. The term “Customer” shall mean any person, company,
or entity with whom the Executive had Material Contact and to whom the Employer
or any of its subsidiaries either (i) sold or provided any products or services
to during the last year of the Executive’s employment or (ii) engaged in active
business negotiations for any purpose related to the Restricted Business during
the last six (6) months of the Executive’s employment. Employee will be deemed
to have had “Material Contact” with a Customer if, during the last year of
Employee’s employment with the Employer, Employee (i) directly interacted with
such Customer; (ii) supervised an employee who interacted with such Customer;
and/or (iii) obtained or received non-public information related specifically to
the Employer’s business or prospective business with such Customer. This
restriction is not intended to prohibit the Employee from offering similar
services or products to persons, companies, or entities that are not Customers.

 



(c)           Non-Solicitation of Employees. During the Restricted Period,
Executive will not on his own behalf or on behalf of any third party, except on
behalf of the Employer or with Employer’s written consent, directly or
indirectly, attempt in any manner to recruit, solicit for employment, or hire or
assist in the recruitment, solicitation, or hiring of any employee, consultant,
or agent who worked for, provided services to, or is affiliated with the
Employer or any of its subsidiaries and during the last year of the Executive’s
employment either (i) reported, directly or indirectly, to the Executive, (ii)
worked with the Executive on any project, product, or proposal, or (iii) worked
for or with the same Customer(s) as the Executive. This restriction includes,
but is not limited to (a) providing to any such prospective employer the
identities of any of the Employer’s employees or (b) assisting any of the
Employer’s employees in obtaining employment with the Executive’s new employer
through dissemination of resumes or otherwise.

 

-12-

 

 

(d)           Acknowledgements. The Executive agrees and acknowledges that, in
connection with his employment with the Employer, he will be provided with
access to and become familiar with confidential and proprietary information and
trade secrets belonging to the Employer. Executive further acknowledges and
agrees that, given the nature of this information and trade secrets, it is
likely that such information and trade secrets would be used or revealed, either
directly or indirectly, in any subsequent employment with a competitor of the
Employer in any position comparable to the position he will hold with the
Employer under this Agreement. The Executive agrees that the relevant public
policy aspects of post-employment restrictive covenants have been discussed, and
that every effort has been made to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Employer’s
legitimate interests. Executive acknowledges that, based upon his education,
experience, and training, these restrictive covenants will not prevent him from
earning a livelihood and supporting himself and his family during the relevant
time period. Executive further acknowledges that, because the Employer is a
global enterprise that markets its products around the world, a geographic
limitation on the restrictive covenants set forth above would not adequately
protect the Employer’s legitimate business interests.

 

(e)           Enforcement. It is expressly agreed by the Executive that the
nature and scope of each of the restrictive covenants set forth above in this
Section 7 are reasonable and necessary. If, for any reason, any aspect of the
above restrictive covenants as it applies to the Executive is determined by a
court of competent jurisdiction to be unreasonable or unenforceable, the
provisions shall, if permitted under applicable law, be interpreted to make the
provisions reasonable and/or enforceable, as the case may be.

 

(f)           Injunctive Relief. The restrictions contained in this Section 7
are necessary for the protection of the business and goodwill of the Employer
and/or its affiliates and are considered by the Executive to be reasonable for
such purposes. The Executive agrees that any material breach of Section 7 will
cause the Employer and/or its affiliates substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Employer shall have the right to seek specific
performance and injunctive relief without posting bond.

 

(g)           Survival. This Section 7 shall survive the expiration or
termination of this Agreement for any reason.

 

8. Assignment.

 

(a)           No Assignment by the Executive. Neither this Agreement nor any
right or interest hereunder shall be assignable by the Executive, his
beneficiaries, or legal representatives without the Employer’s prior written
consent; provided, however, that nothing in this Section 8(a) shall preclude the
Executive from designating a beneficiary to receive, upon his death, any benefit
payable hereunder, or the executors, administrators, or other legal
representatives of the Executive’s estate from assigning any rights hereunder to
the person or persons entitled thereto.

 



-13-

 

 

(b)           Assignment to Receive Payments. Except as otherwise required by
law, without the Employer’s prior written consent, no right of the Executive to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to exclusion, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

 

(c)          Assignment by the Employer. The Employer may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer and permitted successors and assigns.

 

9. “Key Man” Life and Disability Insurance. The Employer may, in its discretion,
apply for and procure, in its own name and for its own benefit, life insurance
and disability insurance with regard to the Executive, in any amount or amounts
that the Employer may deem advisable. In connection therewith, the Executive
shall submit to any reasonable medical or other examination, and execute and
deliver any application or other instrument, as reasonably requested by the
Employer. Nothing herein shall obligate the Employer to establish, maintain or
continue any such insurance arrangement.

 

10. Notices. All notices, requests, claims, demands, and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such address for a party as shall be
specified by like notice):

 

If to the Employer:

 

Measurement Specialties, Inc.

1000 Lucas Way

Hampton, VA 23666

Attention: Chief Executive Officer

 

If to the Executive:

 

The Executive’s most recent home address on file in the Company’s employment
records.

 

11. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Employer and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Agreement
shall constitute the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement.

 



-14-

 

 

12. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
duly authorized representative of the Employer other than the Executive. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform; provided that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof, or the exercise of any other right, remedy, or power
provided herein, or by law or in equity.

 

13. Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the law of the Commonwealth of Virginia, without giving effect to conflict
of laws principles.

 

14. Consent to Jurisdiction. Without in any manner limiting the provisions of
this Agreement, any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement may be brought exclusively in
the courts of the Commonwealth of Virginia, or, if it has or can acquire
jurisdiction, in a United States District Court located in the Commonwealth of
Virginia, and each of the parties consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Each of the parties hereto further agrees that final
judgment against it in any such action or proceeding shall be conclusive and may
be enforced by any other jurisdiction within or outside the United States of
America by suit on the judgment, a certified or exemplified copy of which shall
be conclusive evidence thereof.

 

15. Remedies. Except as otherwise provided in this Agreement and in the Release
attached as Exhibit A hereto (which is substantially the form of Release to be
executed and delivered by Executive following Executive’s termination), (i) none
of the remedies provided in this Agreement are the exclusive remedy of a party
for breach of this Agreement and (ii) the parties hereto shall have the right to
seek any other remedy in law or equity, including without limitation an action
for damages for breach of contract.

 



16. Golden Parachute Excise Tax.

 

(a)          Parachute Payments. If any payment or benefit the Executive would
receive pursuant to this Agreement or pursuant to any other agreement with the
Employer following a change in the ownership or effective control of the
Employer or change in the ownership of a substantial portion of the assets of
the Employer (which change, as further defined in Section 280G of the Code and
regulations promulgated thereunder (“Section 280G”), is referred to herein as a
“Change in Control”) from the Employer or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G, and (ii)
but for this section, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
a net after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order: (1) cash payments, in the following order: (a) first, Severance
Payments under this Agreement, (b) second, severance payments under any other
agreement with the Employer and (c) third, any other cash payments under any of
the foregoing agreements; (2) cancellation of the acceleration of vesting of
stock options, restricted stock, restricted stock units or any other awards that
vest based on attainment of performance measures; (3) cancellation of the
acceleration of vesting of stock options, restricted stock and restricted stock
units or any other awards that vest only based on Executive's continued service
to the Employer, taking the last ones scheduled to vest (absent the
acceleration) first, and (4) other non-cash forms of benefits.

 

-15-

 

 

(b)          Calculations. The foregoing calculations will be performed at the
expense of the Employer by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Employer. The Employer will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Employer and the Executive within thirty (30) calendar days after
the Change in Control, the date of termination, if applicable, and any such
other time or times as may be reasonably requested by the Employer or the
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Employer and the Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the Accounting Firm
made hereunder shall be final, binding and conclusive upon the Employer and the
Executive.

 

17.          Section 409A.

 

(a)          This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code and any regulations and Treasury guidance
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that no payments due under this Agreement
shall be subject to an “additional tax” as defined in Section 409(a)(1)(B) of
the Code. If the Employer determines in good faith that any provision of this
Agreement would cause the Executive to incur an additional tax, penalty, or
interest under Section 409A of the Code, the Employer and the Executive shall
use reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code or causing the imposition of such additional tax, penalty, or
interest under Section 409A of the Code. The preceding provisions, however,
shall not be construed as a guarantee by the Employer of any particular tax
effect to the Executive under this Agreement.

 



(b)          For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of payment.

 

-16-

 

 

(c)          With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(d)          “Termination of employment,” “resignation,” or words of similar
import, as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Section 409A of
the Code, the Executive's “separation from service” as defined in Section 409A
of the Code.

 

(e)          If a payment obligation under this Agreement arises on account of
the Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Employer), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within fifteen (15) days after
the end of the six-month period beginning on the date of such separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.

 

(f)          Nothing herein shall be construed as having modified the time and
form of payment of any amounts or payments of “deferred compensation” (as
defined under Treas. Reg. § 1.409A-1(b)(1), after giving effect to the
exemptions in Treas. Reg. §§ 1.409A-1(b)(3) through (b)(12)) that were otherwise
payable pursuant to the terms of any agreement between the Employer and the
Executive in effect on or after January 1, 2005 and prior to the date of this
Agreement.

 



18. Additional Executive Acknowledgment. The Executive acknowledges: (i) that he
has been advised by Employer to consult with independent counsel of his own
choice concerning this Agreement and has been provided the opportunity to do so;
and (ii) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

 

19. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Employer and its respective successors and assigns, but the
rights and obligations of the Executive are personal and may not be assigned or
delegated without the Employer’s prior written consent.

 

-17-

 

 

20. Severability; Invalid Provisions.

 

(a)          Should a court of competent jurisdiction hold one or more of the
provisions of this Agreement to be invalid, illegal, or unenforceable in any
respect, that court shall sever the provision from this Agreement and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had not been set forth herein.

 

(b)          Should a court of competent jurisdiction strike any provision of
this Agreement as invalid, illegal, or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof or
the validity of the remainder of this Agreement, the balance of which shall
continue to be binding upon the parties.

 

21. Withholding. The Employer shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Employer
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

 

22. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

23. Counterparts; Facsimile. This Agreement may be executed by facsimile or
electronically and in two or more counterparts, each of which will be deemed an
original but all of which together shall constitute one and the same instrument.

  

{the remainder of this page has been intentionally left blank}

 

-18-

 

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first written above.

 

MEASUREMENT SPECIALTIES, INC.     By:   Name:

Frank D. Guidone

Title:

Chief Executive Officer and President

 

ACKNOWLEDGMENT OF FULL UNDERSTANDING. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT

 

EXECUTIVE

   

Mitch Thompson

 

-19-

 

 

EXHIBIT A

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (the “Separation
Agreement”) is made between Measurement Specialties, Inc. (the “Company”) and
[NAME] (the “Executive”) (each a “Party” and together the “Parties”).

 

WHEREAS, the Executive was most recently employed by the Company as its
[POSITION] pursuant to the terms of an Executive Employment Agreement dated
[DATE] (the “Employment Agreement”), a copy of which is attached;

 

WHEREAS, [the Company has terminated the Executive’s employment Other Than For
Cause OR the Executive has terminated his employment for Good Reason] pursuant
to Section 4(c) of the Employment Agreement (all capitalized terms not defined
in this Separation Agreement shall have the meaning ascribed to them in the
Employment Agreement), thereby entitling the Executive to certain financial
benefits under the Employment Agreement provided that the Executive enters into
and does not revoke a comprehensive general release of claims against the
Company;

 

[WHEREAS, there was a Change in Control on [DATE];]

 

WHEREAS, this Separation Agreement constitutes the Parties’ entire understanding
regarding the termination of the Executive’s employment with the Company and
supersedes any other agreement between the Parties, except as otherwise provided
herein;

 

NOW THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1.Termination of Employment. The Parties agree and acknowledge that [the Company
has terminated the Executive’s employment Other Than For Cause OR the Executive
has terminated his employment for Good Reason] under Section 4(c) of the
Employment Agreement, effective on [DATE] (the “Termination Date”). As of the
Termination Date, the Executive shall be deemed to have resigned from all
positions that the Executive holds as an officer of the Company or any of its
affiliates, the Executive is not to hold himself out as an employee, agent, or
authorized representative of the Company, and the Executive is not to negotiate
or enter into any agreements on behalf of the Company or otherwise attempt to
bind the Company.

 

2.Payment on Termination. The Company shall provide the Executive with the
following sums, payable in a lump sum within twenty (20) business days after the
date of termination: (A) the amount of Executive’s Salary accrued through the
date of termination, (B) any outstanding business expenses that were incurred by
Executive prior to the date of termination but not reimbursed as of such date,
and (C) any Annual Bonus earned in the prior completed fiscal year that has been
accrued but not yet paid as of the date of termination of employment (together,
the “Accrued Rights”). The Accrued Rights will be paid to the Executive minus
applicable withholdings and taxes. The Executive acknowledges that the Accrued
Rights are all of the amounts owed to him by the Company through the Termination
Date.

 

 

 

 

EXHIBIT A

 

3.Consideration. In accordance with the terms of Section 4(c) of the Employment
Agreement and subject to Section 16 (Golden Parachute Excise Tax) and Section 17
(Section 409A) of the Employment Agreement, as consideration for entering into
this Separation Agreement, the Company shall provide the Executive with the
following sums, each payable within the time frame set forth herein:

 

(a)          [In Non-Change in Control Scenario:]

 

a.An amount equal to [100][150]% of Executive’s Annual Salary as in effect on
the Termination Date, to be paid in [a lump sum within twenty (20) business days
OR equal installments in accordance with the Employer’s payroll practices then
in effect over the course of twelve (12) months] following the Effective Date of
this Separation Agreement (the “Severance Payment”). The Severance Payment will
be paid to the Executive minus applicable withholdings and taxes. Contingent
upon Executive’s compliance with the terms of this Separation Agreement,
payments of the Severance Payment may continue even if the Executive becomes
employed elsewhere.

 

b.A pro-rata portion of the Annual Bonus earned for the fiscal year of
termination, the amount of which will be the amount determined by the
Compensation Committee based on actual performance of the Employer and the
Executive for the fiscal year, multiplied by a fraction, the numerator of which
is the number of days during the fiscal year of Executive’s termination before
the Termination Date, and the denominator of which is three hundred sixty-five
(365), to be paid in a lump sum as soon as practicable after determination of
the Annual Bonus consistent with the Employer’s normal bonus determination
practices but not later than the 15th day of the third month following the end
of the Employer’s fiscal year to which the bonus relates (the “Termination Year
Bonus”). The Termination Year Bonus will be paid to the Executive minus
applicable withholdings and taxes.

 

c.Full vesting of all outstanding unvested equity awards held by the Executive
as of the Termination Date with respect to which the vesting is conditioned
solely upon continued service for a specified period (including, without
limitation, any outstanding performance-based equity awards with respect to
which all performance conditions have been satisfied in full as of the
Termination Date but vesting therein remains conditioned thereafter upon
continued service for a specified period) (the “Equity Acceleration”).

 

-2-

 

 

EXHIBIT A

 

d.For twelve (12) months following the Effective Date of the Release, the
Employer shall pay to the Executive a monthly amount before the end each
calendar month equal to the difference between the monthly cost of health and
dental benefits continuation coverage under COBRA for the Executive and his
eligible dependents (assuming coverage eligibility and timely election of COBRA
coverage), less the monthly amount that the Executive would be required to
contribute for health and dental coverage for the Executive and his eligible
dependents if the Executive were still an active employee and Executive Officer
of the Employer (the “COBRA Continuation Payments”). The Executive will receive
a separate notice explaining his right to continuation and conversion of his
health benefits under the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”) and/or any applicable state law. Should the Executive wish to continue
his group health benefits coverage following the expiration of the COBRA
Continuation Payments, the Executive will be responsible for paying the premium
in full each month.

 

(b)          [In Change in Control Scenario:]

 

a.An amount equal to [150][200]% of the sum of (A) the Executive’s Annual Salary
as in effect on the Termination Date plus (B) the target Annual Bonus for the
fiscal year in which the employment termination occurs, to be paid in [a lump
sum within twenty (20) business days OR equal installments in accordance with
the Employer’s payroll practices then in effect over the course of eighteen (18)
months] following the Effective Date of this Separation Agreement (the
“Severance Payment”). The Severance Payment will be paid to the Executive minus
applicable withholdings and taxes. Contingent upon Executive’s compliance with
the terms of this Separation Agreement, payments of the Severance Payment may
continue even if the Executive becomes employed elsewhere.

 

b.A pro-rata portion of the target Annual Bonus for the fiscal year of
termination, determined by multiplying the Executive’s target Annual Bonus for
such fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of Executive’s termination before the Termination Date,
and the denominator of which is three hundred sixty-five (365), to be paid in a
lump sum within twenty (20) business days following the Effective Date of this
Separation Agreement (the “Termination Year Bonus”). The Termination Year Bonus
will be paid to the Executive minus applicable withholdings and taxes.

 

c.Full vesting of all outstanding unvested equity awards held by the Executive
as of the Termination Date (including, without limitation, any outstanding
performance-based equity awards with respect to which the relevant performance
period has not concluded prior to the Termination Date) (the “Equity
Acceleration”).

 

d.For eighteen (18) months following the Effective Date of the Release, the
Employer shall pay to the Executive a monthly amount before the end each
calendar month equal to the difference between the monthly cost of health and
dental benefits continuation coverage under COBRA for the Executive and his
eligible dependents (assuming coverage eligibility and timely election of COBRA
coverage), less the monthly amount that the Executive would be required to
contribute for health and dental coverage for the Executive and his eligible
dependents if the Executive were still an active employee and Executive Officer
of the Employer (the “COBRA Continuation Payments”). The Executive will receive
a separate notice explaining his right to continuation and conversion of his
health benefits under the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”) and/or any applicable state law. Should the Executive wish to continue
his group health benefits coverage following the expiration of the COBRA
Continuation Payments, the Executive will be responsible for paying the premium
in full each month.

 

-3-

 

 

EXHIBIT A

 

4.Cooperation. Pursuant to Section 4(g) of the Employment Agreement, to the
extent reasonably requested by the Company, the Executive shall cooperate with
the Company in connection with matters arising out of the Executive’s service to
the Company, including, without limitation, providing information of limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Company, or otherwise making himself
reasonably available to the Company for other related purposes; provided that
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary as in effect as of his termination date.

 

5.No Other Compensation. By the Executive’s signature below, he acknowledges and
agrees that the terms set forth above include compensation and benefits to which
he is not otherwise entitled. Furthermore, the Executive acknowledges that
except as expressly set forth above, after today, he will be entitled to no
other or further compensation, remuneration, or benefits from the Company.

 

6.Non-Disparagement. The Executive understands and agrees that his entitlement
to the compensation and benefits described in this Separation Agreement is
conditioned upon his continued support of the Company. The Executive agrees to
refrain from taking any action, and/or making any statement (oral or written)
that disparages or criticizes the Company, its affiliates, parent companies,
subsidiaries, and related entities, or its officers, directors, or employees, or
that harms the Company’s or any of their respective reputations, or that
disrupts or impairs the Company’s normal, ongoing business operations. This
provision applies to all of the Executive’s interactions with third parties,
including without limitation any conversations or correspondence that he might
have with organizations, governmental entities, and/or persons with whom the
Company engages in business, as well as with employees of the Company. The
Executive understands that this provision does not apply on occasions when he is
subpoenaed or ordered by a court or other governmental authority to testify or
give evidence and must, of course, respond truthfully.

 

7.Return of Property. The Executive agrees to return to the Company any and all
Company property in his possession, including, but not limited to, any computer
or other electronic devices; software programs; other Company equipment, tools,
records, or technical materials; information related to Company customers,
clients and business contacts; marketing information; pricing information;
cellular phones; personnel materials or files, handbooks, manuals, or policies;
memoranda, notes, and drafts thereof; and any other documents or property (and
any summaries or copies thereof), developed by him and/or obtained by him or on
his behalf, directly or indirectly, pursuant to his employment with the Company.

 

-4-

 

 

EXHIBIT A

 

8.Continuing Obligations. The Executive acknowledges and reaffirms his ongoing
obligations to comply with the Proprietary Information (Section 5), Intellectual
Property (Section 6), and Restrictive Covenants (Section 7) provisions in the
Employment Agreement, which remain in full force and effect.

 

9.Injunctive Relief. The Executive acknowledges that a breach or threatened
breach of Sections 6-7 of this Separation Agreement and Sections 5-7 of the
Employment Agreement by him would result in material and irreparable injury to
the Company, and that it would be difficult or impossible to establish the full
monetary value of such damage. Therefore, the Company shall be entitled to
injunctive relief in the event of the Executive’s breach or threatened breach of
any of the terms contained in Sections 6-7 of this Separation Agreement or
Sections 5-7 of the Employment Agreement. The undertakings in Sections 6-7 of
this Separation Agreement regarding non-disparagement and return of property and
those in Sections 5-7 of the Employment Agreement regarding proprietary
information, intellectual property, and restrictive covenants shall survive the
termination of other arrangements in this Separation Agreement.

 

10.Non-Admission. This Agreement shall not in any way be construed as an
indication of admission by the Company or the Executive that either has acted
improperly with respect to the other or any other person. The Company
specifically denies any liability to or wrongful acts against the Executive or
any other person, on the part of itself, its employees, or its agents, and the
Executive likewise specifically denies any such liability or wrongdoing.

 

11.General Release. In keeping with the Parties’ intent to allow for an amicable
separation, and as consideration for the severance pay and benefits being
provided to the Executive, the Executive agrees to release and waive the
Company, its legal representatives, assigns, predecessors, successors,
affiliates, parent companies, subsidiaries and related entities, and their past
and present officers, directors, stockholders, fiduciaries, insurers, agents and
employees (each in their individual and corporate capacities) (collectively, the
“Released Parties”) of and from any and all claims, whether known or unknown,
arising out of or relating to the Executive’s employment, including the
termination of his employment. This release and waiver includes all rights and
obligations under any federal, state or local laws, all common law claims, and
all claims to any non-vested interest in the Company. This release will not
affect the ability of other Party to enforce rights or entitlements specifically
provided for under this Agreement, it does not waive any rights or claims that
may arise after the date this Agreement is signed by the Executive, and nothing
in this release shall be construed to prohibit the Executive from filing or
participating in an administrative charge of discrimination with a federal or
state agency or from waiving any claims that cannot be waived as a matter of
law.

 

-5-

 

 

EXHIBIT A

 

12.Covenant Not to Sue. The Executive understands and agrees that to the fullest
extent permitted by law, he is precluded from filing or pursuing any legal claim
of any kind against any of the Released Parties at any time in the future, in
any federal, state, or municipal court, administrative agency, or other
tribunal, arising out of any of the claims that the Executive has waived by
virtue of executing this Separation Agreement. The Executive agrees not to file
or pursue any such legal claims, and, if he does pursue such legal claims or
file an administrative charge that may not be released as a matter of law, he
waives any right to recover any monetary payments or other individual benefits
in any such proceeding. By the Executive’s signature below he represents that he
has have not filed any such legal claims against any of the Released Parties in
any federal, state, or municipal court, administrative agency, or other
tribunal.

 

13.Release Representations. By the Executive’s signature below, he represents
that: (a) he is not aware of any unpaid wages, severance, vacation, benefits,
commissions, bonuses, expense reimbursements, or other amounts owed to him by
the Company, other than the Accrued Rights, Severance Payment, Termination Year
Bonus, Equity Acceleration, and COBRA Continuation Payments specifically
promised in this Separation Agreement; (b) he has not been denied any request
for leave to which he believes he was legally entitled, and he was not otherwise
deprived of any of his rights under the Family and Medical Leave Act or any
similar state or local statute; and (c) he has not assigned or transferred, or
purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the claims released in the foregoing general release and
waiver.

 

14.Release Acknowledgements. The Executive acknowledges, agrees and understands
that:

 

(c)under the release detailed above, he is waiving and releasing, among other
claims, any rights and claims that may exist under the Age Discrimination in
Employment Act (“ADEA”);

 

(d)the waiver and release of claims set forth in the release above does not
apply to any rights or claims that may arise under the ADEA after the date of
execution of this release, nor does it apply to his right to challenge the
validity of this Agreement’s waiver and release of claims under the ADEA;

 

(e)the Severance Payments and other benefits that are being provided to him are
of significant value and in addition to what he otherwise would be entitled;

 

(f)he is being advised in writing to consult with an attorney before signing
this Agreement;

 

(g)he is being given a period of twenty-one (21) days within which to review and
consider this Agreement before signing it and returning an executed copy to the
Company, though he may sign earlier, and any change(s) made to this Separation
Agreement by the parties during that time will not restart the running of the
21-day consideration period;

 

(h)he may revoke his acceptance of this Separation Agreement by providing
written notice to the Company within seven (7) days following its execution; and

 

-6-

 

 

EXHIBIT A

 

(i)because of his right to revoke your acceptance of this Separation Agreement,
this Agreement shall not become effective and enforceable until the eighth (8th)
day after the return of an executed copy of this Agreement by him to the Company
(the “Effective Date”), and he will not be entitled to any of the benefits set
forth in this Agreement until after the Effective Date.

 

15.Confidentiality. This Agreement, its contents and all information pertaining
to its negotiations shall remain confidential. The Executive will not disclose
this Agreement or its contents to any person, other than his spouse or
significant other, and his legal or tax advisor, as may otherwise be required by
law, or as may be necessary to challenge an alleged breach of this Agreement in
a court of competent jurisdiction.

 

16.Breach. The Company’s continuing obligations under this Agreement are
contingent upon the Executive’s compliance with all terms and conditions
provided for herein. In the event that the Executive breaches any of his
obligations under this Agreement, the Company may cease making any payments due
under this Agreement, and recover all payments already made under this
Agreement, in addition to all other available legal remedies.

 

17.Legal Action. In the event the Company is required to take legal action
against the Executive enforce its rights under this Separation Agreement, the
Company shall be entitled to collect from him the attorney’s fees and costs that
it incurs in seeking to enforce this Separation Agreement, in addition to any
other relief to which it may be entitled.

 

18.Choice of Law. The validity, interpretation, enforceability, and performance
of this Agreement shall be governed by and construed in accordance with the law
of the Commonwealth of Virginia, without giving effect to conflict of laws
principles.

 

19.Consent to Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Separation Agreement
may be brought exclusively in the courts of the Commonwealth of Virginia, or, if
it has or can acquire jurisdiction, in a United States District Court located in
the Commonwealth of Virginia, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. Each of the parties hereto further
agrees that final judgment against it in any such action or proceeding shall be
conclusive and may be enforced by any other jurisdiction within or outside the
United States of America by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence thereof.

 

20.Notices. All notices, requests, claims, demands, and other communications
under this Separation Agreement shall be in writing and shall be deemed given if
delivered personally or sent by overnight courier (providing proof of delivery)
to the Parties at the following addresses (or at such address for a Party as
shall be specified by like notice):

 

-7-

 

 

EXHIBIT A

 

If to the Company:

 

Measurement Specialties, Inc.

1000 Lucas Way

Hampton, VA 23666

Attention: [INSERT NAME, POSITION]

 

If to the Executive:

 

[INSERT ADDRESS]

 

21.Assignment.

 

a.Neither this Separation Agreement nor any right or interest hereunder shall be
assignable by the Executive, his beneficiaries, or legal representatives without
the Employer’s prior written consent; provided, however, that nothing in this
section shall preclude the Executive from designating a beneficiary to receive,
upon his death, any benefit payable hereunder, or the executors, administrators,
or other legal representatives of the Executive’s estate from assigning any
rights hereunder to the person or persons entitled thereto.

 

b.Except as otherwise required by law, without the Company’s prior written
consent, no right of the Executive to receive payments under this Separation
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to exclusion,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

c.The Company may assign this Separation Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Employer. This
Agreement shall inure to the benefit of the Employer and permitted successors
and assigns.

 

22.No Waiver. The failure of any Party to insist, in one or more instances, on
performance by any Party in strict compliance with this Separation Agreement,
shall not be deemed a waiver or release of any right, term, covenant, or
condition, unless such waiver is contained in a writing signed by the Party to
be charged with a waiver. No waiver shall waive any subsequent compliance unless
expressly therein set forth.

 

23.Severability. The provisions of this Separation Agreement are severable. If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or the enforceability of any other provision.

 

-8-

 

 

EXHIBIT A

 

24.Entire Agreement This Separation Agreement is a full and accurate embodiment
of the understanding between the Parties, and it supersedes any prior agreements
or understandings made by the parties; except, that the Executive’s obligations
and the Company’s rights under the Employment Agreement shall survive the
Parties’ execution of this Separation Agreement and not be extinguished thereby,
except as otherwise specified herein. The terms of this Separation Agreement may
not be modified, except by mutual consent of the Parties or by a court of
competent jurisdiction. Any and all modifications by the Parties must be reduced
to writing and signed by the Parties to be effective.

 

25.Execution and Counterparts. This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon (including executed
counterparts transmitted by facsimile or e-mail), and all of such counterparts
shall together constitute one and the same instrument.

 

26.Executive Signature Acknowledgement. By signing this Agreement, the Executive
acknowledges and affirms that he has read the foregoing offer and fully
understands its terms. The Executive further acknowledges and affirms that he is
signing this agreement freely and voluntarily, having been given a full and fair
opportunity to consider it and consult with advisors of his choice.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement individually.

 



    Measurement Specialties, Inc.           By:   [NAME]     [Name]      
[Position]       Date:     Date:  



 

-9-



